PRENDERGAST, P. J.
Appellant was prosecuted under Act April 2, 1913, p. 188, for deserting his wife, and fined $25. The only question necessary to pass upon is whether or not the evidence is sufficient to sustain the verdict. This point was clearly made in the court below and in this. We have carefully read the evidence, and have reached the conclusion that the evidence is not sufficient to sustain the verdict and judgment. We regard it as unnecessary to recite the evidence, as it would serve no useful purpose. No other question raised presents any error. The judgment is reversed, and the cause remanded.